Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Response to Amendment
Amendments to the claims filed on 10/31/2022 are accepted and do not introduce new matter. 
Claims 9, 11-15, 18-24 and 27 are pending; claim 27 is new; claims 1-8, 10, 16-17 and 25-26 are cancelled. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 11-15, 18-24 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mansour et al (U.S. 2002/0134084) in view of Tamai (U.S. 3,887,135) and Sampath et al (U.S. 7,117,678).
Regarding 9, Mansour teaches a injector comprising: a fuel distributor (defined by fuel conduct 58) with a fuel inlet (defined by central passage 62), and fuel outlet (defined at downstream end 114), and a liquid fuel circuit (112) for fluid communication between the fuel inlet and the fuel outlet (as seen in Fig 2), wherein the liquid fuel circuit includes fuel passage defined along a cone (downstream end 114 is cone shaped), wherein the fuel distributor includes an outer distributor ring (110) and an inner distributor ring (111) mounted within the outer distributor ring (as seen in Fig 3), an outer conical surface of the inner distributor ring (shown below) and an internal conical surface (shown below) of the outer distributor ring; wherein an outer heat shield assembly (defined by shroud 100) mounted outboard of the outer distributor ring for thermal isolation of fuel in the fuel distributor from compressor discharge air outboard of the fuel distributor (the shroud 100 provides thermal isolation from the discharge inside the fuel distributor, as there is a gap that allows for outer air to flow through the outside of the fuel distributor), wherein the outer heat shield assembly defines an outer air circuit (circuit defined between outer wall of 96 and inner wall of 100, as seen in Fig 3).  
However, Mansour does not teach the injector wherein the liquid fuel circuit includes a helically threaded fuel passage defined along the cone; wherein the outer conical surface of the inner distributor ring and the internal conical surface of the outer distributor ring abut one another; and wherein the helically threaded fuel passage of the liquid fuel circuit is formed in at least one of an internal conical surface of the outer distributor ring or the outer conical surface of the inner distributor ring between the inner and outer distributor rings; wherein the helically threaded fuel passage is a multiple-start helically threaded fuel passage with multiple helical threads, and wherein the fuel distributor defines an annular shape with an upper cross- section that includes at least three of the multiple helical threads and with a lower cross-section diametrically opposed to the upper cross-section that includes at least three of the multiple helical threads, wherein at least one of the multiple helical threads extends at least to a downstream tip of the inner distributor ring, wherein the upper and lower cross-sections are taken in a common axial plane defined along a central axis of the injector and a radial axis of the injector; wherein the outer air circuit is configured and adapted to issue a swirl-free flow of discharge air outboard of fuel issued from the fuel distributor. 
Tamai teaches a nozzle used in atomizing fuels (as disclosed in col 1, lines 11-15) wherein fluid circuit includes a helically threaded passage (defined by spiral grooves 4) defined along a cone (as seen in Fig 2b); wherein an outer conical surface of an inner distributor ring (3) and the internal conical surface of the outer distributor ring (5) abut one another (3 and 5 abut one another, as seen in Fig 1B); and wherein the helically threaded passage of the fluid circuit is formed in at least one of an internal conical surface of the outer distributor ring or the outer conical surface of the inner distributor ring between the inner and outer distributor rings (as seen un Fug Figs 1a-2b, the helically threaded fluid passage is defined on the outer surface of inner ring 3); wherein the helically threaded fuel passage is a multiple-start helically threaded fuel passage with multiple helical threads (as seen in Fig 2b, there are multiple spiral grooves 4, each having a start), and wherein the fuel distributor defines an annular shape (Fig 2a) with an upper cross- section that includes the multiple helical threads and with a lower cross-section diametrically opposed to the upper cross-section that includes the multiple helical threads (as shown below), wherein at least one of the multiple helical threads extends at least to a downstream tip of the inner distributor ring (as seen in Fig 2b, the multiple helical threads extends 4 extend to the downstream tip of the inner ring 3), wherein the upper and lower cross-sections are taken in a common axial plane defined along a central axis of the injector and a radial axis of the injector (plane seen in Fig 2B, which includes an upper section and a lower section, as shown below). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Mansour to incorporate the teachings of Tamai to provide the injector with a threaded fluid passage defined on a cone between two abutting surfaces and having a multi-start thread because doing so would atomize the fluid finely and efficiently and would provide greatly improved spraying power and high atomizing faculty (as disclosed in col 1, lines 53-57).
Regarding the upper and lower cross-sections including at least three of the multiple helical threads, Applicant has not disclosed that having three helical threads per cross-section solves any stated problem or is for any particular purpose.  In fact, Applicant’s own specification discloses in page 10, line 23 to page 11, line 2 that “Although shown and described herein as a three-start helically threaded fluid passage, those skilled in the art will readily appreciate that the passage can be any suitable number of starts for a given application”. Therefore, this limitation is deemed and obvious design choice. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the helical threads of the prior art, such that at least three helical threads are defined per cross-section because it would be obvious to try (see KSR MPEP 2141 III) different quantities of helical threads to meet any desired dispensing characteristic based on the specific type of application the injector is submitted to, as admitted by Applicant in their specification. 
Sampath teaches a fuel injector head for a gas turbine engine (seen in Fig 3) wherein an outer heat shield assembly (defined at surface 78, see Fig 3), wherein the outer heat shield assembly defines an outer air circuit (defined by guiding air passages 80 and discharge orifices 82) configured and adapted to issue a swirl-free flow of discharge air outboard of fuel issued from the fuel distributor (as seen in Fig 4 the passages 80 are straight, as further disclosed in col 4, line 66 to col 5, line 9, the flow is disclosed as a guiding flow that converges radially inwards and is configured such that it guides and interacts with a mixture of air and fuel downstream of the nozzle head 34; As such, Sampath teaches a swirl-free flow coming out of the outer air circuit).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Mansour to incorporate the teachings of Sampath to modify the outer air circuit such that the outer heat shield produces a swirl-free flow in order to accurately control the mixing and guiding air flows with relatively low manufacturing expenses (as disclosed in col 6, lines 7-11 of Sampath); the modification also allows for a direct angle of the exit of the outer air circuit that interacts with the mix of air and fuel downstream of the nozzle ends, which improves interaction and atomization of the fuel and air mixture within the combustor of the gas turbine engine (see col 5, lines 1-15 of Sampath). Furthermore, Mansour does not specify that the outer air circuit needs to have a swirler, as disclosed in Par 0028 “an outer swirler can also be provided” i.e. swirling in the outer air circuit is optional. This is because the air is already swirling due to other swirlers in the system. In other words, Mansour does not teach away from implementing a swirl-free flow for the outer air circuit.
Regarding claim 11, Mansour, Tamai and Sampath teach an injector as recited in claim 9, wherein the internal conical surface of the outer distributor ring includes the helically threaded fuel passage defined therein (as seen in Fig 1an of Tamai, since both rings abut each other, the internal conical surface of the outer distributor ring defines the helical passage), and wherein the liquid fuel circuit is defined between the helically threaded fuel passage of the internal conical surface of the outer distributor ring and the outer conical surface of the inner distributor ring (Mansour in combination with Tamai teach the fuel circuit defined between the helically threaded fuel passage, as claimed).
Regarding claim 12, Mansour, Tamai and Sampath teach an injector as recited in claim 9, further comprising a braze joint mounting the inner and outer distributor rings together, wherein the braze joint bounds the liquid fuel circuit for confining fuel flowing therethrough (braze joint taught by Mansour, as shown below).
Regarding claim 13, Mansour, Tamai and Sampath teach an injector as recited in claim 9, wherein the internal conical surface of the outer distributor ring includes the helically threaded fuel passage defined therein (as seen in Fig 1B of Tamai, the helically threaded passage is defined on the internal conical surface of the outer distributor since both internal conical surface of the outer distributor and outer conical surface of the inner distributor abut each other), and wherein the liquid fuel circuit is defined between the multiple-start helically threaded fuel passage of the internal conical surface of the outer distributor ring and the outer conical surface of the inner distributor ring (as seen in Figs 1A-2B of Tamai, the liquid circuit is defined by each start to threads 4 and both conical surfaces).
Regarding claim 14, Mansour, Tamai and Sampath teach an injector as recited in claim 9, further comprising a weld joint mounting the inner and outer distributor rings together, wherein the weld joint bounds the liquid fuel circuit for confining fluid flowing therethrough (weld joint shown below).
Regarding claim 19, Mansour, Tamai and Sampath teach an injector as recited in claim 9, wherein each helical thread is angled in the same direction (as seen in Figs 2A of Tamai).
Regarding claim 21, Mansour, Tamai and Sampath teach an injector as recited in claim 9. However, they do not disclose wherein the outer conical surface of the inner distributor ring and the internal conical surface of the outer distributor ring are engaged with one another in an interference fit.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to engage the outer conical surface of the inner distributor ring and the internal conical surface of the outer distributor ring with an interference fit, since the examiner takes Official Note of equivalence of a weld joint (as shown below) and interference fit for their use in the attachment art and the selection of any of these known equivalents to attach both pieces together would be within the level of ordinary skill in the art {MPEP 2144.06 II}. Both ways of attaching the rings together are known in the art and would perform the function equally well. Moreover, Applicant’s specification discloses that an interference fit is not required and that they can be attached via a weld joint (see page 13, line 5).
Regarding claim 23, Mansour, Tamai and Sampath teach an injector as recited in claim 9, wherein at least one of the multiple helical threads terminates downstream of the tip of the inner distributor ring (as seen in Fig 3 of Mansour the outer distributor ring extends past the inner ring, therefore in combination, Mansour and Tamai teach the claimed limitation). However, they do not teach the injector wherein at least one of the multiple helical threads is formed in the internal conical surface of the outer distributor ring.
Mansour in combination with Tamai teach the helical threads formed on the external conical surface of the inner distributor ring. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the helical threads so that they are formed on the internal conical surface of the outer distributor ring, since it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04 VI C). Furthermore, Applicant fails to teach any criticality to having at least one of the multiple helical threads formed in the internal conical surface of the outer distributor ring. In fact, Applicant discloses in specification page 4, lines 2-6 that the fluid passage, i.e. the helical threads can be formed on the internal conical surface of the outer ring or on the outer conical surface of the inner ring. Thus, this is considered an obvious design choice, since both configurations work equally well.   
	Regarding claim 27, Mansour, Tamai and Sampath teach an injector as recited in claim 9, wherein the outer air circuit is configured and adapted to issue a converging flow of air therethrough towards a central axis of the nozzle to enhance swirl imparted on a flow of compressor discharge air (as taught and modified by Sampath, the outer air circuit, defined by passages 80 and 82 of Sampath, directs a flow of air that converges at a longitudinal axis and impacts the mixture of air and fuel in order to enhance atomization, as disclosed in col 4, line 66 to col 5, line 16 of Sampath) issued from a core air swirler (120 of Mansour) mounted inboard of the fuel distributor for swirling compressor discharge air inboard of the fuel distributor for atomizing fuel issued from the fuel distributor (as seen in Fig 3 and disclosed in Par 0030 of Mansour).

Regarding claim 15, Mansour teaches an injector for use in a multipoint fuel injection system (Fig 3, multipoint limitation disclosed in paragraph 0003) comprising: first and second nozzle components (110 and 111) assembled by forming a fluid passage (112) on an at least one of: an internal conical surface (shown below) of the first nozzle component, and an outer conical surface (shown below) of the second nozzle component configured and adapted to mate with the first nozzle component to form at least a portion of a fluid circuit therebetween (as seen in Fig 3, the two components define fluid passage and are mated by the fin shown upstream of end 114), wherein the fluid passage is configured and adapted to provide passage for fluid in the fluid circuit between the first and second nozzle components (see Fig 3); wherein the first nozzle component is an outer distributor ring (first nozzle component 110) and the second nozzle component is an inner distributor ring (second nozzle component 111) mounted within the outer distributor ring (as seen in Fig 3); and an inner heat shield (116) mounted inboard of the second nozzle component for thermal isolation of fuel in the fuel distributor from compressor discharge air inboard of the inner heat shield (as disclosed in paragraph 0030); a core air swirler (120) mounted inboard of the inner heat shield for swirling compressor discharge air inboard of the fuel distributor for atomizing fuel issued from the fuel distributor (as seen in Fig 3); and an outer heat shield assembly (defined by shroud 100) mounted outboard of the first nozzle component for thermal isolation of fuel in the fuel distributor from compressor discharge air outboard of the fuel distributor (the shroud 100 provides thermal isolation from the discharge inside the fuel distributor, as there is a gap that allows for outer air to flow through the outside of the fuel distributor); wherein the outer heat shield assembly defines an outer air circuit (circuit defined between outer wall of 96 and inner wall of 100, as seen in Fig 3).
However, Mansour does not teach the injector joining the first and second nozzle components together by engaging the second nozzle component within the first nozzle component to form a fuel distributor having a liquid fuel circuit including a helically threaded fuel passage defined along a cone, wherein the helically threaded fuel passage of the liquid fuel circuit is formed in at least one of the internal conical surface of the first nozzle component or the outer conical surface of the second nozzle component between the first and second nozzle components, wherein the outer conical surface of the second nozzle component and the internal conical surface of the first nozzle component abut one another; wherein the helically threaded fuel passage is a multiple-start helically threaded fuel passage with multiple helical threads, and wherein the fuel distributor defines an annular shape with an upper cross-section that includes at least three of the multiple helical threads and with a lower cross- section diametrically opposed to the upper cross-section that includes at least three of the multiple helical threads, wherein at least one of the multiple helical threads extends at least to a downstream tip of the inner distributor ring, wherein the upper and lower cross-sections are taken in a common axial plane defined along a central axis of the injector and a radial axis of the injector; and wherein the outer air circuit is configured and adapted to issue a swirl-free flow of discharge air outboard of fuel issued from the fuel distributor.
Tamai teaches a nozzle used in atomizing fuels (as disclosed in col 1, lines 11-15), wherein a first and second nozzle components (3 and 5) together by engaging the second nozzle component within the first nozzle component to form a fluid distributor having a liquid fluid circuit including a helically threaded fuel passage defined along a cone (3 and 5 come together to define a helical passage via spiral grooves 4, which is in the shape of a cone, as seen in Figs 1a-2b), wherein the helically threaded fuel passage of the liquid fuel circuit is formed in at least one of the internal conical surface of the first nozzle component or the outer conical surface of the second nozzle component between the first and second nozzle components (as seen un Fug Figs 1a-2b, the helically threaded fluid passage is defined on the outer surface of inner nozzle component 3), wherein the outer conical surface of the second nozzle component and the internal conical surface of the first nozzle component abut one another (3 and 5 abut one another, as seen in Fig 1B); wherein the helically threaded fuel passage is a multiple-start helically threaded fuel passage with multiple helical threads (as seen in Fig 2b, there are multiple spiral grooves 4, each having a start), and wherein the fuel distributor defines an annular shape (as seen in Fig 2B) with an upper cross-section that includes the multiple helical threads and with a lower cross- section diametrically opposed to the upper cross-section that includes the multiple helical threads (as shown below), wherein at least one of the multiple helical threads extends at least to a downstream tip of the inner distributor ring (as seen in Fig 2b, the multiple helical threads extends 4 extend to the downstream tip of the inner ring 3), wherein the upper and lower cross-sections are taken in a common axial plane defined along a central axis of the injector and a radial axis of the injector (plane seen in Fig 2B, which includes an upper section and a lower section, as shown below). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Mansour to incorporate the teachings of Tamai to provide the injector with a threaded fluid passage defined on a cone between two abutting surfaces and having a multi-start thread because doing so would atomize the fluid finely and efficiently and would provide greatly improved spraying power and high atomizing faculty (as disclosed in col 1, lines 53-57).
Regarding the upper and lower cross-sections including at least three of the multiple helical threads, Applicant has not disclosed that having three helical threads per cross-section solves any stated problem or is for any particular purpose.  In fact, Applicant’s own specification discloses in page 10, line 23 to page 11, line 2 that “Although shown and described herein as a three-start helically threaded fluid passage, those skilled in the art will readily appreciate that the passage can be any suitable number of starts for a given application”. Therefore, this limitation is deemed and obvious design choice. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the helical threads of the prior art, such that at least three helical threads are defined per cross-section because it would be obvious to try (see KSR MPEP 2141 III) different quantities of helical threads to meet any desired dispensing characteristic based on the specific type of application the injector is submitted to, as admitted by Applicant in their specification. 
Sampath teaches a fuel injector head for a gas turbine engine (seen in Fig 3) wherein an outer heat shield assembly (defined at surface 78, see Fig 3), wherein the outer heat shield assembly defines an outer air circuit (defined by guiding air passages 80 and discharge orifices 82) configured and adapted to issue a swirl-free flow of discharge air outboard of fuel issued from the fuel distributor (as seen in Fig 4 the passages 80 are straight, as further disclosed in col 4, line 66 to col 5, line 9, the flow is disclosed as a guiding flow that converges radially inwards and is configured such that it guides and interacts with a mixture of air and fuel downstream of the nozzle head 34; As such, Sampath teaches a swirl-free flow coming out of the outer air circuit).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Mansour to incorporate the teachings of Sampath to modify the outer air circuit such that the outer heat shield produces a swirl-free flow in order to accurately control the mixing and guiding air flows with relatively low manufacturing expenses (as disclosed in col 6, lines 7-11 of Sampath); the modification also allows for a direct angle of the exit of the outer air circuit that interacts with the mix of air and fuel downstream of the nozzle ends, which improves interaction and atomization of the fuel and air mixture within the combustor of the gas turbine engine (see col 5, lines 1-15 of Sampath). Furthermore, Mansour does not specify that the outer air circuit needs to have a swirler, as disclosed in Par 0028 “an outer swirler can also be provided” i.e. swirling in the outer air circuit is optional. This is because the air is already swirling due to other swirlers in the system. In other words, Mansour does not teach away from implementing a swirl-free flow for the outer air circuit.
 Regarding claim 18, Mansour, Tamai and Sampath teach an injector as recited in claim 15, wherein the outer air circuit is configured and adapted to issue a converging flow of air therethrough converging towards a central axis of the first and second nozzle components to enhance swirl imparted on a flow of compressor discharge air issued from the core air swirler (as taught and modified by Sampath, the outer air circuit, defined by passages 80 and 82 of Sampath, directs a flow of air that converges at a longitudinal axis 144 and impacts the mixture of air and fuel in order to enhance atomization, as disclosed in col 4, line 66 to col 5, line 16 of Sampath).
Regarding claim 20, Mansour, Tamai and Sampath teach an injector as recited in claim 15, wherein each helical thread is angled in the same direction (as seen in Figs 2A of Tamai).
Regarding claim 22, Mansour, Tamai and Sampath teach an injector as recited in claim 15. However, they do not disclose wherein the outer conical surface of the second nozzle component and the internal conical surface of the first nozzle component are engaged with one another in an interference fit.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to engage the outer conical surface of the second nozzle component and the internal conical surface of the first nozzle component with an interference fit, since the examiner takes Official Note of equivalence of a weld joint (as shown below) and interference fit for their use in the attachment art and the selection of any of these known equivalents to attach both pieces together would be within the level of ordinary skill in the art {MPEP 2144.06 II}. Both ways of attaching the rings together are known in the art and would perform the function equally well. Moreover, Applicant’s specification discloses that an interference fit is not required and that they can be attached via a weld joint (see page 13, line 5).
Regarding claim 24, Mansour, Tamai and Sampath teach an injector as recited in claim 15, wherein at least one of the multiple helical threads terminates downstream of the tip of the inner distributor ring (as seen in Fig 3 of Mansour the outer distributor ring extends past the inner ring, therefore in combination, Mansour and Tamai teach the claimed limitation). However, they do not teach the injector wherein at least one of the multiple helical threads is formed in the internal conical surface of the outer distributor ring.
Mansour in combination with Tamai teach the helical threads formed on the external conical surface of the inner distributor ring. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the helical threads so that they are formed on the internal conical surface of the outer distributor ring, since it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04 VI C). Furthermore, Applicant fails to teach any criticality to having at least one of the multiple helical threads formed in the internal conical surface of the outer distributor ring. In fact, Applicant discloses in specification page 4, lines 2-6 that the fluid passage, i.e. the helical threads can be formed on the internal conical surface of the outer ring or on the outer conical surface of the inner ring. Thus, this is considered an obvious design choice, since both configurations work equally well.   
Mansour annotated Figure:

    PNG
    media_image1.png
    437
    846
    media_image1.png
    Greyscale

Tamai annotated figure:

    PNG
    media_image2.png
    291
    552
    media_image2.png
    Greyscale


Alternative rejections:
Claims 9, 11-14, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McEneny et al (U.S. 3,638,865) in view of Tamai (U.S. 3,887,135).
Regarding claim 9, McEneny teaches an injector comprising: a fuel distributor (defined by parts 56 and 67) with a fuel inlet (defined upstream of fuel passages 57 and 70), and fuel outlet (defined by orifice 68), and a liquid fuel circuit (defined by 57 and 64) for fluid communication between the fuel inlet and the fuel outlet (as seen in Fig 2); wherein the fuel passage is defined between an inner distributor ring (shown below) and an outer distributor ring (shown below); and an outer heat shield assembly (defined by shroud 62) mounted outboard of the outer distributor ring for thermal isolation of fuel in the fuel distributor from compressor discharge air outboard of the fuel distributor (as seen in Fig 2, the outer heat shield 60 is thermally isolated from the outer distributor ring by passages 90), wherein the outer heat shield assembly defines an outer air circuit (defined by passages 90) configured and adapted to issue a swirl-free flow of discharge air outboard of fuel issued from the fuel distributor (passages 90 supply a swirl-free flow of air to the air and fuel mixture downstream of the fuel outlet, as seen in Fig 2).
However, McEneny does not teach the injector wherein the liquid fuel circuit includes a helically threaded fuel passage defined along the cone; wherein the outer conical surface of the inner distributor ring and the internal conical surface of the outer distributor ring abut one another; and wherein the helically threaded fuel passage of the liquid fuel circuit is formed in at least one of an internal conical surface of the outer distributor ring or the outer conical surface of the inner distributor ring between the inner and outer distributor rings; wherein the helically threaded fuel passage is a multiple-start helically threaded fuel passage with multiple helical threads, and wherein the fuel distributor defines an annular shape with an upper cross- section that includes at least three of the multiple helical threads and with a lower cross-section diametrically opposed to the upper cross-section that includes at least three of the multiple helical threads, wherein at least one of the multiple helical threads extends at least to a downstream tip of the inner distributor ring, wherein the upper and lower cross-sections are taken in a common axial plane defined along a central axis of the injector and a radial axis of the injector.
Tamai teaches a nozzle used in atomizing fuels (as disclosed in col 1, lines 11-15) wherein fluid circuit includes a helically threaded passage (defined by spiral grooves 4) defined along a cone (as seen in Fig 2b); wherein an outer conical surface of an inner distributor ring (3) and the internal conical surface of the outer distributor ring (5) abut one another (3 and 5 abut one another, as seen in Fig 1B); and wherein the helically threaded passage of the fluid circuit is formed in at least one of an internal conical surface of the outer distributor ring or the outer conical surface of the inner distributor ring between the inner and outer distributor rings (as seen un Fug Figs 1a-2b, the helically threaded fluid passage is defined on the outer surface of inner ring 3); wherein the helically threaded fuel passage is a multiple-start helically threaded fuel passage with multiple helical threads (as seen in Fig 2b, there are multiple spiral grooves 4, each having a start), and wherein the fuel distributor defines an annular shape (Fig 2a) with an upper cross- section that includes the multiple helical threads and with a lower cross-section diametrically opposed to the upper cross-section that includes the multiple helical threads (as shown below), wherein at least one of the multiple helical threads extends at least to a downstream tip of the inner distributor ring (as seen in Fig 2b, the multiple helical threads extends 4 extend to the downstream tip of the inner ring 3), wherein the upper and lower cross-sections are taken in a common axial plane defined along a central axis of the injector and a radial axis of the injector (plane seen in Fig 2B, which includes an upper section and a lower section, as shown below). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified McEneny to incorporate the teachings of Tamai to provide the injector with a threaded fluid passage defined on a cone between two abutting surfaces and having a multi-start thread because doing so would atomize the fluid finely and efficiently and would provide greatly improved spraying power and high atomizing faculty (as disclosed in col 1, lines 53-57).
Regarding the upper and lower cross-sections including at least three of the multiple helical threads, Applicant has not disclosed that having three helical threads per cross-section solves any stated problem or is for any particular purpose.  In fact, Applicant’s own specification discloses in page 10, line 23 to page 11, line 2 that “Although shown and described herein as a three-start helically threaded fluid passage, those skilled in the art will readily appreciate that the passage can be any suitable number of starts for a given application”. Therefore, this limitation is deemed and obvious design choice. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the helical threads of the prior art, such that at least three helical threads are defined per cross-section because it would be obvious to try (see KSR MPEP 2141 III) different quantities of helical threads to meet any desired dispensing characteristic based on the specific type of application the injector is submitted to, as admitted by Applicant in their specification. 
Regarding claim 11, McEneny and Tamai teach an injector as recited in claim 9, wherein the internal conical surface of the outer distributor ring includes the helically threaded fuel passage defined therein (as seen in Fig 1a of Tamai, since both rings abut each other, the internal conical surface of the outer distributor ring defines the helical passage), and wherein the liquid fuel circuit is defined between the helically threaded fuel passage of the internal conical surface of the outer distributor ring and the outer conical surface of the inner distributor ring (McEneny in combination with Tamai teach the fuel circuit defined between the helically threaded fuel passage, as claimed).
Regarding claim 12, McEneny and Tamai teach an injector as recited in claim 9, further comprising a braze joint (86 of McEneny, disclosed as a brazing joint in col 3, line 49) mounting the inner and outer distributor rings together, wherein the braze joint bounds the liquid fuel circuit for confining fuel flowing therethrough (as seen in Fig 2, the braze joint holds portion 80 and in turn holds the outer ring and the inner ring together in place).
Regarding claim 13, McEneny and Tamai teach an injector as recited in claim 9, wherein the internal conical surface of the outer distributor ring includes the helically threaded fuel passage defined therein (as seen in Fig 1B of Tamai, the helically threaded passage is defined on the internal conical surface of the outer distributor since both internal conical surface of the outer distributor and outer conical surface of the inner distributor abut each other), and wherein the liquid fuel circuit is defined between the multiple-start helically threaded fuel passage of the internal conical surface of the outer distributor ring and the outer conical surface of the inner distributor ring (as seen in Figs 1A-2B of Tamai, the liquid circuit is defined by each start to threads 4 and both conical surfaces).
Regarding claim 14, McEneny and Tamai teach an injector as recited in claim 9, further comprising a weld joint (86 of McEneny, disclosed as a weld joint in col 3, line 48) mounting the inner and outer distributor rings together, wherein the weld joint bounds the liquid fuel circuit for confining fluid flowing therethrough (as seen in Fig 2, the braze joint holds portion 80 and in turn holds the outer ring and the inner ring together in place).
Regarding claim 19, McEneny and Tamai teach an injector as recited in claim 9, wherein each helical thread is angled in the same direction (as seen in Figs 2A of Tamai).
Regarding claim 21, McEneny and Tamai teach an injector as recited in claim 9. However, they do not disclose wherein the outer conical surface of the inner distributor ring and the internal conical surface of the outer distributor ring are engaged with one another in an interference fit.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to engage the outer conical surface of the inner distributor ring and the internal conical surface of the outer distributor ring with an interference fit, since the examiner takes Official Note of equivalence of a weld joint (86 of McEneny) and interference fit for their use in the attachment art and the selection of any of these known equivalents to attach both pieces together would be within the level of ordinary skill in the art {MPEP 2144.06 II}. Both ways of attaching the rings together are known in the art and would perform the function equally well. Moreover, Applicant’s specification discloses that an interference fit is not required and that they can be attached via a weld joint (see page 13, line 5).
McEneny annotated figure:
	
    PNG
    media_image3.png
    579
    831
    media_image3.png
    Greyscale

Tamai annotated figure:

    PNG
    media_image2.png
    291
    552
    media_image2.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to claims 9, 11-15, 18-24 and 27 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 10/31/2022 have resulted in the new grounds of rejection found above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN C BARRERA/
Examiner, Art Unit 3752
/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752